DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 03/10/2020.  Claims 1-15 are presented for examination and are pending for the reasons indicated herein below.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims use the term “near” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted as a substantial value.
Claims 4 and 10 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Vanderkolk (20040001292 and hereinafter as Van) in view of Zhang et al. (7768229)
Regarding claim 1. Van teaches an auxiliary power system [fig 10-14, 400 is supplementing power to 500] for a receiving unit [i.e. 500], comprising: an auxiliary power unit (APU) that is configured to provide electrical power [fig 11, 444]; at least one circuit configured to supply power from the APU to at least one load [446]; and a circuit protection device [460] associated with the at least one circuit, the circuit protection device being configured to protect against an arc fault condition [GFCI can provide arc fault protection].  
While Van teaches supply auxiliary power to a receiving unit [i.e. 500], Van does not explicitly mention supplying auxiliary power to a transport vehicle.  Whereas Zhang teaches supplying auxiliary power to a transport vehicle [see 5 supplying power to 9, i.e. vehicle].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention couple the APU of Van to the Vehicle of Zhang in order to provide power vehicle, thus, providing required use.

Regarding claim 2. Van as modified teaches the auxiliary power system of claim 1, wherein the circuit protection device is configured to protect against a ground fault condition [Van uses GFCI].  

Regarding claim 6. Van as modified teaches the auxiliary power system of claim 1, comprising a housing [see fig 13, 404 components are in 404] and wherein the APU is situated inside the housing and the circuit protection device is situated in the housing.  


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhang et al. and further in view of Gao (20050140476)
Regarding claim 3. Van as modified teaches the auxiliary power system of claim 1, wherein the at least one circuit includes a conductor having a connector near an end of the conductor [456].
However, Van as modified does not explicitly mention the circuit protection device protects against an arc fault condition associated with corrosion on the connector.  
Gao teaches the circuit protection device [disclose GFCI, ¶11] protects against an arc fault condition associated with corrosion on the connector [¶11].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Van power circuit to includes teachings of Gao power converter in order to have a device that can effectively prevent device damage and personal hazard but also can become capable of standing the 6KV/3KA electrical surge [¶11]. 


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhang et al. in view of Gao and further in view of Miller et al. (20160332520)
Regarding claim 4. Van as modified teaches the auxiliary power system of claim 3, comprising wherein the circuit protection device protects against an arc fault condition associated with corrosion on the terminal [Gao ¶11].
	However, Van as modified does not explicitly mention an engine heater including a terminal configured to establish an electrically conductive connection with the connector.
Miller teaches an engine heater [76] including a terminal [i.e. a terminal that is connected to a connector of a circuit that transfer power from the aux to the heater, in this case 18 is shares a terminal with 76 to and 18 supplies power to 76] configured to establish an electrically conductive connection with the connector.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a supplemental heater as shown by Miller in order to keep the coolant’s temperature at a manageable level, prolonging the life of the vehicle.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhang et al. and further in view of Sourioux et al. (20120123627 and hereinafter as Sou)
Regarding claim 5. Van as modified teaches the auxiliary power system of claim 1, 
However, Van as modified does not explicitly mention wherein the transport vehicle comprises a cabin and a climate control unit for heating or cooling the cabin; and the climate control unit draws electrical power from the APU.  
Sou teaches wherein the transport vehicle comprises a cabin and a climate control unit for heating or cooling the cabin [¶9]; and the climate control unit draws electrical power from the APU [¶9, hybrid vehicle includes APU as in a battery].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a climate control unit as shown by Sou in order to provide a more comfortable driving experience.


Claims 7-8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Sou
Regarding claim 7. Van teaches a transport vehicle [fig 10-fig14], comprising: at least one circuit [446] configured to supply power from the APU to at least one other load associated with the vehicle [see ¶32 the battery can be the vehicle battery]; and a circuit protection device [460] associated with the APU, the circuit protection device being configured to protect against an arc fault condition [GFCI can provide arc fault protection].  
However, Van does not explicitly mention a cabin; a climate control unit configured to heat or cool the cabin; an auxiliary power unit (APU) that is configured to provide electrical power to at least the climate control unit.
Sou teaches a cabin; a climate control unit configured to heat or cool the cabin; an auxiliary power unit (APU) that is configured to provide electrical power to at least the climate control unit [¶9, hybrid vehicle includes APU as in a battery and power converter].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a climate control unit as shown by Sou in order to provide a more comfortable driving experience.

Regarding claim 8. Van as modified teaches the transport vehicle of claim 7, wherein the circuit protection device is configured to protect against a ground fault condition [Van uses GFCI].  

Regarding claim 11. Van as modified teaches the transport vehicle of claim 7, comprising a housing and wherein the APU is situated inside the housing and the circuit protection device is situated in the housing [see fig 13, 404 components are in 404, Van].  


Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Sou and further in view of Miller et al. 
Regarding claim 9. Van as modified teaches the transport vehicle of claim 7, wherein the at least one circuit includes a conductor having a connector near an end of the conductor [456].
However, Van as modified does not explicitly mention the circuit protection device protects against an arc fault condition associated with corrosion on the connector.  
Gao teaches the circuit protection device [disclose GFCI, ¶11] protects against an arc fault condition associated with corrosion on the connector [¶11].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Van power circuit to includes teachings of Gao power converter in order to have a device that can effectively prevent device damage and personal hazard but also can become capable of standing the 6KV/3KA electrical surge [¶11]. 

Regarding claim 10. Van as modified teaches the transport vehicle of claim 9, wherein the circuit protection device protects against an arc fault condition [disclose GFCI, ¶11] associated with corrosion on the terminal.
However, Van as modified does not explicitly mention an engine that provides a motive force for driving the vehicle; and a heater configured to heat the engine, the heater including a terminal configured to establish an electrically conductive connection with the connector.
Miller teaches an engine [14] that provides a motive force for driving the vehicle; and a heater [76] configured to heat the engine, the heater including a terminal [terminal connecting to 18] configured to establish an electrically conductive connection with the connector.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a supplemental heater as shown by Miller in order to keep the coolant’s temperature at a manageable level, prolonging the life of the vehicle.


Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (20160332520) in view of Gao
Regarding claim 12. Miller teaches a transport vehicle [vehicle of fig 1], comprising: an engine [14] that provides a motive force for driving the vehicle; a heater [76, ¶33] configured to heat the engine [I.e. engine coolant], the heater including an electrically conductive terminal [i.e. implicit being an electric heater]; an auxiliary power unit (APU) [20] that is configured to provide electrical power to at least the heater [see fig 2, 20 and 76]; at least one circuit [18, charges 20 to supply power to 76] configured to supply power from the APU to at least the heater, the at least one circuit including a connector [i.e. implicit since 18 can supply electrical power to 76] configured to establish an electrically conductive connection with the terminal; and a circuit protection device associated with the at least one circuit [¶18 and 50, ”short-circuit protection”]. 
However, Miller does not explicitly mention the circuit protection device being configured to protect against an arc fault condition associated with corrosion on at least one of the terminal or the connector.
Gao teaches the circuit protection device [disclose GFCI, ¶11] being configured to protect against an arc fault condition associated with corrosion on at least one of the terminal or the connector [¶11].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Van power circuit to includes teachings of Gao power converter in order to have a device that can effectively prevent device damage and personal hazard but also can become capable of standing the 6KV/3KA electrical surge [¶11]. 

Regarding claim 13. Miller as modified teaches the transport vehicle of claim 12, wherein the circuit protection device is configured to protect against a ground fault condition [i.e. GFCI].  

Regarding claim 14. Miller as modified teaches the transport vehicle of claim 12, comprising a housing and wherein the APU is situated inside the housing and the circuit protection device is situated in the housing [electronics of Miller being in a hybrid vehicle are inherently in a housing].  

Regarding claim 15. Miller as modified teaches the transport vehicle of claim 12, comprising: a cabin; and a climate control unit configured to heat or cool the cabin, and wherein the APU provides electrical power to the climate control unit [¶25, Miller, see fig 2, 20 powers 73 to power 74].




Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839